Citation Nr: 0916118	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine, 
effective July 2, 2003.

4.  Entitlement to a separate initial evaluation for cervical 
radiculopathy in the left upper extremity, effective July 2, 
2003 to January 19, 2007.

5.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
with foraminal stenosis and radiculopathy, effective 
September 25, 2007.

6.  Entitlement to an initial evaluation in excess of 0 
percent for erectile dysfunction.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to 
November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  In September 
2004, the RO granted service connection for diabetes mellitus 
type II assigning a 20 percent rating, effective July 2, 
2003; degenerative disc disease of the cervical spine, C5-7 
with foraminal stenosis resulting in left-sided radiculopathy 
assigning a 10 percent rating, effective July 2, 2003; and 
erectile dysfunction assigning a 0 percent rating, effective 
August 11, 2004.  The RO denied service connection for 
hypertension in November 2004.  In a November 2007 
supplemental statement of the case, the RO granted an 
increased rating of 20 percent for the cervical spine 
disability, effective September 25, 2007.  The Veteran has 
not indicated that he is satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The cervical spine disability has been 
recharacterized as reflected on the cover page, based on 
medical evidence of record and rating criteria.

The Veteran testified before a Veterans Law Judge (VLJ) at a 
Board hearing at the RO in May 2007.  The VLJ subsequently 
retired and the Veteran elected to testify at another 
hearing.  In February 2008, the Veteran testified before the 
undersigned VLJ at a second Board hearing at the RO.  
Transcripts of both hearings are of record.

The Board remanded this case in May 2008.  The requested 
development has been accomplished and this case is ready for 
appellate consideration.


FINDINGS OF FACT

1.  Resolving all doubt, the medical evidence shows that the 
Veteran's hypertension is aggravated by his service-connected 
diabetes mellitus.

2.  The medical evidence shows that the Veteran's diabetes 
mellitus requires an oral hypoglycemic agent and restricted 
diet.  

3.  Effective July 2, 2003, the Veteran's cervical spine 
disability is manifested by no more than slight limitation of 
motion with forward flexion to 45 degrees and a combined 
range of motion of 275 degrees; and foraminal stenosis 
causing root irritability on the left and complaints of loss 
of sensation to some of the left hand fingers.

4.  Effective September 25, 2007, the Veteran's cervical 
spine disability is manifested by no more than moderate 
limitation of motion with forward flexion most severely 
limited to 35 degrees and continued findings of foraminal 
stenosis causing root irritability on the left and complaints 
of loss of sensation to some of the left hand fingers.

5.  The Veteran's erectile dysfunction is manifested by loss 
of erectile power and treatment with Viagra 5mg per day.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension 
secondary to diabetes mellitus are met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.310 (2008).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus type II have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 
7913 (2008).

3.  Effective July 2, 2003, the criteria for an initial 
evaluation in excess of 10 percent for degenerative disc 
disease of the cervical spine are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5290 
(effective prior to September 26, 2003), 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).

4.  Effective July 2, 2003 to January 19, 2007, the criteria 
for a separate initial evaluation of 10 percent, but no 
higher, for cervical radiculopathy in the left upper 
extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.14, 4.124a, Diagnostic Code 8515 (2008).

5.  Effective September 25, 2007, the criteria for an initial 
evaluation in excess of 20 percent for degenerative disc 
disease of the cervical spine with foraminal stenosis and 
radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.7, 4.71a, Diagnostic Code 5290 (effective prior to 
September 26, 2003), 38 C.F.R. §§ 4.14,  4.71a, Diagnostic 
Code 5242 (2008).

6.  The criteria for an evaluation in excess of 0 percent for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321, 4.2, 4.7, 4.115b, Diagnostic Codes 7599-7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Subsequent to the initial adjudication, the RO provided the 
appellant with notice in March 2006 and May 2008 regarding 
the criteria for assigning disability ratings and effective 
dates and the diagnostic criteria for increased ratings for 
diabetes mellitus, a cervical spine disability, and the 
general criteria for substantiating an increased rating for 
erectile dysfunction.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2009 
supplemental statement of the case, following the provision 
of notice.  The Veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

While the notice letters included the general criteria for 
submitting evidence that the erectile dysfunction disability 
was worse, the general procedure for assigning disability 
ratings, and the impact the disability had on the Veteran's 
employment and daily life, the letters did not notify the 
Veteran of the rating criteria for erectile dysfunction.  
Thus, with respect to the increased rating claim for erectile 
dysfunction, VA's duty to notify the Veteran of the 
information and evidence necessary to substantiate the claim 
has not been satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any notice errors, however, did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
overruled by Shinseki v. Sanders, --- S.Ct. ----, 2009 WL 
1045952 (U.S. Apr 21, 2009); Vazquez-Flores, 22 Vet. App. at 
48.  Specifically, the Veteran and his wife have submitted 
statements and testimony as to the severity of the erectile 
dysfunction, which can be used in applying the Veteran's 
disability to the applicable rating criteria.  These actions 
by the Veteran indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process regarding the rating criteria for erectile 
dysfunction.  The Veteran's representative also is presumed 
to have basic knowledge of the applicable criteria for the 
Veteran's claim and to have communicated this information to 
the claimant. See Overton v. Nicholson, 20 Vet. App. 427, 
438- 439 (2006).  As both actual knowledge of the Veteran's 
procedural rights and the evidence necessary to substantiate 
the claim have been demonstrated, and he has had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the Veteran will result 
from proceeding with adjudication without additional notice 
or process.  Additionally, as the applicable criteria for 
rating an erectile dysfunction have been provided in the 
February 2009 supplemental statement of the case, a 
reasonable person would understand what is necessary to 
substantiate this claim and it appears that VA has obtained 
all relevant evidence.    

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file.  
The Veteran submitted a statement in January 2007 that he did 
not know why VA had not obtained or considered 10 years of 
medical treatment from Southwest Medical Associates.  The 
record shows that, as part of his original claim for service 
connection for diabetes mellitus, he indicated that he had 
received treatment for diabetes mellitus from Southwest 
Medical Associates on May 29, 2003.  He submitted a copy of 
this record in addition to treatment records dated from March 
2002 to May 2003 from Southwest Medical Associates.  Later in 
the file, treatment and prescription records from 2004 to 
2007 are noted from Southwest Medical Associates.  In arguing 
that VA had not considered all relevant records, the Veteran 
did not specifically state the dates of the medical treatment 
records he thought VA had not considered.  A May 2007 letter 
from a physician at Southwest Medical Associates notes that 
the Veteran had been coming to that facility since 1998.  The 
Veteran was asked to identify and sign a release form for any 
additional medical evidence he wanted VA to consider in a May 
2008 letter, but the Veteran did not respond.  The duty to 
assist "is not always a one-way street" and "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has 
not indicated which dates of treatment he believes are 
missing from the file from Southwest Medical Associates or 
signed the proper release form for these additional dates, VA 
cannot assist him in obtaining these records.  Based on the 
above, reasonable efforts have been made to obtain all 
available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's service connection claim for hypertension has 
been considered with respect to VA's duty to notify and 
assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

Service connection

The Veteran seeks service connection for hypertension.  The 
claim has been inferred as a claim for hypertension secondary 
to service-connected diabetes mellitus.  The Veteran's wife 
submitted statements in 2006 and 2007 that she recalled the 
Veteran being diagnosed with hypertension about the same time 
he was diagnosed with diabetes mellitus.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

The service treatment records are negative for any findings 
of hypertension.  Toward the end of the Veteran's military 
career in January 1979, the Veteran's blood pressure reading 
was 110/70.  At the time of discharge from service, the 
September 1981 retirement physical shows a blood pressure 
reading of 118/70.  The Veteran reported that he did not have 
then or had ever had high or low blood pressure.

After service, private medical records show blood pressure 
readings of 123/72 and 130/80 in May 2003.  An August 2004 VA 
medical record shows the Veteran stated that his diabetes 
mellitus was diagnosed in 2001.  Blood pressure readings 
taken every five minutes were 140/78, 130/78, and 130/80.  It 
was noted that he was taking Lisinopril 10mg per day for 
hypertension.  A November 2004 VA examination report shows a 
diagnosis of essential hypertension.  The Veteran reportedly 
started on medication for hypertension in 1995 but the 
examiner noted that it was probably present prior to that 
time.  His blood pressure readings in the left arm were 
166/84 and 146/84 and in the right arm, 156/94.  In September 
2007, however, the Veteran's high blood pressure was noted to 
have been diagnosed in 2001.  The diagnosis was hypertension, 
well-controlled.  A December 2008 VA examination report notes 
that hypertension was diagnosed as early as 1997.

The Veteran is service-connected for his diabetes mellitus.  
He also has a diagnosis of hypertension.  Thus, the 
determinative issue is whether there is any relationship 
between these.  

A November 2004 VA examiner noted a review of the claims file 
and determined that the Veteran's essential hypertension was 
not related to his diabetes, with normal renal function at 
that time.  

A December 2008 VA examination report shows the examiner 
noted a review of the claims file including the retirement 
physical from military service in September 1981, which was 
negative for hypertension and diabetes mellitus.  The 
examiner determined that the hypertension diagnosis was at 
least as likely as not due to diabetes mellitus.  Both 
conditions could induce macro and microvascular effects on 
arteries and both conditions could lead to nephrosclerosis.  
The examiner further noted that both essential hypertension 
and diabetes mellitus affected the same major target organs.  
Considering human pathophysiology and disease progression, 
the hypertension was at least as likely as not aggravated by 
his present condition of diabetes mellitus.

The December 2008 VA medical opinion is more probative than 
the November 2004 opinion, as the 2008 examiner offered a 
rationale for his opinion.  Neither a VA medical examination 
report nor a private medical opinion is entitled to any 
weight in a service-connection or rating context if it 
contains only data and conclusions.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  The baseline level of 
hypertension prior to the beginning of aggravation by the 
diabetes mellitus is unclear due to the fact that the date of 
onset of hypertension is unclear.  Some reports say 1995 or 
earlier as the date of diagnosis of hypertension; others 
report 1997 or 2001.  At discharge from service in 1981, 
however, it is established by medical records that the 
Veteran did not have hypertension.  At some point, thereafter 
he was diagnosed with hypertension; he also was diagnosed 
with diabetes mellitus, according to the record, in 2001.  A 
medical professional has determined that based on a review of 
the medical evidence of record that the Veteran's 
hypertension was at least as likely as not aggravated by the 
diabetes mellitus based on human pathophysiology and disease 
progression.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

Therefore, resolving all doubt in the Veteran's favor, 
service connection for hypertension is warranted.  See 38 
C.F.R. §§ 3.102, 3.310.  In assessing the degree of 
compensation, only the degree of aggravation from the 
service-connected diabetes mellitus should be considered.  
See Allen v. Brown, 7 Vet. App. 439 (1995). 

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Diabetes mellitus

The RO granted service connection for diabetes mellitus type 
II in September 2004 assigning a 20 percent evaluation, 
effective July 2, 2003.  The Veteran contends that he is 
entitled to a higher rating.

The Veteran's diabetes mellitus type II is rated under 38 
C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent 
evaluation is assigned for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Note (1) of Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.

The Veteran already is service-connected for peripheral 
neuropathy of the bilateral lower extremities and carpal 
tunnel syndrome of the bilateral upper extremities associated 
with diabetes mellitus type II.  These issues are not on 
appeal and will not be addressed.

An August 2004 general VA examination report shows the 
Veteran took Glucotrol XL 5mg in the morning and evening for 
his diabetes.  The Veteran reportedly had lost 20 pounds in 
the past year due to self-diet and exercise.  His occupation 
was noted to be teacher.  He was 100 percent mobile and able 
to do activities of daily living and drive.  He also 
reportedly ran five miles per day; but the Veteran later 
strongly disputed this.  The diagnosis was diabetes mellitus 
type II without complications.

An August 2004 VA diabetes mellitus examination report shows 
the Veteran was on Glucophage 500 mg two tablets every 12 
hours and Zestril 10 mg per day.  He was not on insulin.  
There were no restrictions of activities.

A May 2007 letter from a private physician notes that the 
Veteran had been under her care since 2006 and that his 
diabetes was fairly well-controlled by adhering to a diabetic 
diet and taking oral hypoglycemic agents.  

In September 2007, a VA examination report shows no 
ketoacidosis or hypoglycemic reactions or hospitalizations 
due to diabetes.  The Veteran had been on a restricted diet 
since 2001 at the onset of the diagnosis.  He recently lost 
weight.  There were no restrictions of activities because of 
diabetes.  For treatment, he took Glyburide 2.5 mg twice 
daily and Metformin 1000 mg twice daily.

The next higher 40 percent evaluation is not warranted under 
Diagnostic Code 7913, as the medical evidence does not show 
the Veteran's diabetes requires insulin or regulation of 
activities.  

The level of impairment associated with diabetes mellitus has 
been relatively stable throughout the appeals period, or at 
least has never been worse than what is warranted for a 20 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The preponderance of the evidence is against the increased 
rating claim for diabetes mellitus type II; there is no doubt 
to be resolved; and an increased rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Degenerative disc disease of the cervical spine

The RO granted service connection for degenerative disc 
disease of the cervical spine in September 2004 assigning a 
10 percent evaluation, effective July 2, 2003.  The RO later 
granted an increased rating of 20 percent for the cervical 
spine disability, effective September 25, 2007.

The schedule for ratings of the cervical spine is found at 38 
C.F.R. § 4.71a.  During the course of this appeal, the 
schedular criteria for evaluation of the cervical spine were 
changed effective September 26, 2003.  The Veteran was 
provided a copy of the revised criteria and the opportunity 
to submit pertinent evidence and/or argument by way of a May 
2008 VA letter.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for the 
cervical spine may be applied for the entire period of the 
claim while the "new" criteria may be applied only from the 
effective date of the regulatory change.

The Veteran's cervical spine is evaluated under the criteria 
for degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Prior to the change in the 
regulations, limitation of motion of the cervical spine was 
rated under Diagnostic Code 5290.  A 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine.  A 20 percent evaluation is warranted for moderate 
limitation of motion of the cervical spine.  A 30 percent 
evaluation is warranted for severe limitation of motion of 
the cervical spine.  The words "severe," "moderate," and 
"slight" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the Veteran for 
impairment in earning capacity, functional impairment, etc.

An August 2004 VA examination report shows the Veteran 
complained of chronic neck pain with limitation of motion.  
Severity was mild to moderate.  He stated that with a flare-
up severity would be moderate to severe limitation of motion.  
He estimated an additional 30 percent limitation of motion 
due to the pain from a flare-up.  On range of motion, forward 
flexion was from 0 to 45 degrees; extension was 0 to 40 
degrees; right lateral flexion was 0 to 40 degrees; left 
lateral flexion was 0 to 30 degrees; left lateral rotation 
was 0 to 50 degrees; and right lateral rotation was 0 to 70 
degrees.  There was no pain on motion.  Repetitive rotation 
produced 25 percent loss of motion due to pain and guarding.

These medical findings do not warrant more than slight 
limitation of motion of the cervical spine.  While the 
Veteran has some limitation of motion in the cervical spine, 
he was noted to be 100 percent mobile and able to do 
activities of daily living.  He also was able to drive.  Even 
though the Veteran estimated an additional 30 percent loss of 
motion due to flare-ups, on objective evaluation, there was 
no pain on motion.  The repetitive rotation limited the 
Veteran's movement in this direction but overall, the 
limitation of motion in the cervical spine was no more than 
slight.

The only other diagnostic codes in effect prior to September 
26, 2003 addressing the cervical spine include Diagnostic 
Code 5293 for intervertebral disc syndrome, Diagnostic Code 
5287 for ankylosis of the cervical spine, Diagnostic Code 
5286 for complete bony fixation of the spine, and Diagnostic 
Code 5285 for residuals of fracture of the vertebra.  The 
medical evidence does not demonstrate that the Veteran's 
cervical spine degenerative disk disease has required 
physician-prescribed bedrest for a total duration of at least 
two weeks within a one year period, as required for a 20 
percent evaluation under Diagnostic Code 5293.  None of the 
other diagnostic codes apply either, as the medical evidence 
shows no findings of ankylosis, bony fixation, or residuals 
of fracture in the cervical spine.  The August 2004 VA 
examination report shows there was no abnormal posture or 
fixed deformity or abnormality of the musculature of the 
cervical spine.  He had a history of vertebral fracture at 
the C6 to C7 in 1968 but did not have any loss of height.  X-
ray examination revealed no evidence of fracture or 
dislocation.

Effective September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height, warrants a 10 percent evaluation.

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, warrants a 20 
percent evaluation.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent evaluation. Unfavorable ankylosis of the entire 
cervical spine warrants a 40 percent evaluation. Unfavorable 
ankylosis of the entire spine warrants of a 100 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5243 (2007).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, left and right 
lateral rotation are zero to 80 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees.

The August 2004 VA examination report shows that forward 
flexion of the cervical spine was to 45 degrees.  The 
combined range of motion of the cervical spine was 275 
degrees.  The Veteran had left paravertebral muscle spasms 
but these were not severe enough to result in an abnormal 
gait.  The August 2004 VA examination report notes that the 
Veteran did not have any limitation in walking.  He also had 
no abnormal spinal contour.  These findings do not warrant 
the next higher 20 percent evaluation under the revised 
criteria for the cervical spine.

The spine diagnostic criteria allow for a separate 
neurological rating.  Even though the spine criteria did not 
explicitly allow for separate ratings until after the change 
in regulations on September 26, 2003, the Court had 
acknowledged prior to this that when an appellant has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes. Esteban v. Brown, 6 Vet. App. 259 (1994).  In Bierman 
v. Brown, 6 Vet. App. 125 (1994), it was noted that 
manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative nor overlapping) could be rated under a 
diagnostic code different from Diagnostic Code 5293 without 
violating the VA anti-pyramiding regulation of 38 C.F.R. § 
4.14.  Therefore, separate neurological evaluations for the 
cervical spine disability are applicable prior to the change 
in regulation.  

The August 2004 VA examination report shows the Veteran had 
mild loss of sensation to the left hand thumb, index, and 
middle fingers.  Sensory examination to include sacral 
segments, however, showed no deficits.  On motor examination, 
there was no atrophy and circumferential measurements were 
symmetrical in the biceps and had good tone.  Strength was 
3.5 to 4+.  Reflexes of the deep tendon and cutaneous were 
intact.  There was no pathologic reflex.  Cervical spine x-
rays showed multi-level degenerative disc disease from C5 to 
C7 with primary findings at C6-7; foraminal stenosis was 
noted at multiple levels.  The diagnosis was status post 
cervical spine fracture with severe degenerative disc disease 
with foraminal stenosis producing root irritability on the 
left.  
 
Disabilities affecting the median nerve are addressed under 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 10 percent 
rating is appropriate for both the major and minor hand when 
there is mild incomplete paralysis of the median nerve.  For 
moderate incomplete paralysis, a 30 percent rating is 
assigned for the major hand and a 20 percent rating is 
assigned for the minor hand.  For severe incomplete 
paralysis, a 50 percent rating is assigned for the major hand 
and a 40 percent rating is assigned for the minor hand.  A 70 
percent rating is assigned for complete paralysis of the 
median nerve on the major side with such manifestations such 
as the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances.  Complete 
paralysis of the minor hand is rated as 50 percent disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor. 38 C.F.R. § 4.124a.

As the medical findings show foraminal stenosis causing root 
irritability on the left and complaints of loss of sensation 
to some of the left hand fingers, a separate 10 percent 
evaluation is warranted for the left upper extremity, which 
according to the medical records is the minor side.  Moderate 
incomplete paralysis of the median nerve is not shown, as the 
involvement in the left upper extremity is wholly sensory.  
Objective evaluation shows normal sensory, reflex, and motor 
strength examinations in the bilateral upper extremities.  
Thus, a rating higher than 10 percent is not warranted for 
the left upper extremity.  A separate neurological evaluation 
is not warranted at all for the right upper extremity (the 
major side).  

Effective, January 19, 2007, the Veteran was assigned a 10 
percent evaluation under Diagnostic Code 8515 for left carpal 
tunnel syndrome associated with diabetes mellitus type II.  
This impairment affects the same function as the neuropathy 
in the left upper extremity associated with the cervical 
spine disability.  Therefore, the Veteran cannot be rated 
twice for the same impairment.  VA regulations provide that 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Thus, the Veteran is assigned a 
separate 10 percent evaluation for neuropathy in the left 
upper extremity associated with the cervical spine 
disability, effective July 2, 2003 to January 19, 2007.  
Thereafter, his left upper extremity impairment is considered 
under the carpal tunnel syndrome disability.

Effective September 25, 2007, the date of a VA examination 
report, the Veteran was assigned a 20 percent evaluation for 
his cervical spine disability.

A September 25, 2007 VA examination report shows range of 
motion was forward flexion from 0 to 42 degrees; extension 0 
to 30 degrees; left lateral flexion 0 to 12 degrees; right 
lateral flexion 0 to 20 degrees; left lateral rotation 0 to 
20 degrees; and right lateral rotation 0 to 45 degrees.  The 
Veteran complained of pain in all of the ranges of motions.  
Forward flexion after repetitive movement caused a further 
loss of 5 degrees in range of motion.  Forward flexion was 
limited because of moderate pain after repetitive use without 
fatigue or weakness causing a major functional impact.  Right 
and left lateral rotation also were limited because of 
moderate pain after repetitive use without fatigue or 
weakness causing a major functional impact, although there 
was no further loss of range of motion.  Cervical spine x-
rays revealed moderately advanced osteoarthritis and 
degenerative disk disease.  The diagnosis was chronic 
cervicalgia, most likely from osteoarthritis and degenerative 
disk disease.

As noted, under the regulations in effect prior to September 
26, 2003, in order to receive the next higher 30 percent 
evaluation, the medical evidence must show severe limitation 
of motion of the cervical spine.  The medical findings 
demonstrate that forward flexion in the cervical spine 
(rounded to the nearest 5 degrees) is 40 degrees, and after 
repetitive movement 35 degrees.  The Veteran also is limited 
in extension, lateral flexion, and rotation.  While the 
Veteran's impairment is significant, the medical evidence 
more closely approximates the criteria for moderate 
limitation of motion of the cervical spine.  38 C.F.R. § 4.7.  
Thus, the criteria for a 20 percent evaluation are met, but 
no higher.

None of the other diagnostic codes in effect prior to 
September 26, 2003 addressing the cervical spine apply, 
including Diagnostic Code 5287 for ankylosis of the cervical 
spine, Diagnostic Code 5286 for complete bony fixation of the 
spine, or Diagnostic Code 5285 for residuals of fracture of 
the vertebra, as the medical evidence shows no findings of 
ankylosis, bony fixation, or residuals of fracture in the 
cervical spine.  The Veteran reportedly wore a neck brace at 
times; but x-ray examination of the cervical spine in August 
2007 shows normal alignment and that the spinous processes 
were intact.  The impression was moderately advanced changes 
of osteoarthritis and degenerative disc disease but no acute 
finding.  Diagnostic Code 5293 for intervertebral disc 
syndrome also does not warrant a higher rating, as the 
medical evidence shows the Veteran has not had any physician-
prescribed bedrest due to his cervical spine disability.

Under the regulations in effect September 26, 2003, in order 
to get the next higher 30 percent evaluation, the medical 
evidence must show forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.

The Veteran's forward flexion is most severely limited to 35 
degrees, as demonstrated by the September 2007 VA examination 
report.  Ankylosis also is not shown on objective evaluation.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  Based on these findings, a rating higher than 20 percent 
is not warranted under the regulations in effect on September 
26, 2003.  

The September 2007 VA examination report continues to show 
cervical spine foraminal stenosis and radiculopathy.  The 
Veteran complained of numbness and pain in the left arm.  As 
previously discussed, the Veteran is already compensated at a 
10 percent rating for carpal tunnel syndrome of the bilateral 
upper extremities, effective January 19, 2007 and is not 
entitled to two neurological ratings for the same extremity.  
See 38 C.F.R. § 4.14.  Medical evidence does not demonstrate 
that a rating higher than 10 percent is warranted for the 
bilateral upper extremities due to the cervical spine 
disability.  On neurological examination in September 2007, 
there was decreased sensation in the left lateral arm, 
forearm, and left hand; but there were no motor or sensory 
deficits.  Deep tendon reflexes were intact in the upper 
extremities.  There was normal sensation in the right arm.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has significant complaints of pain in the cervical 
spine and throughout the left upper extremity, affecting his 
ability to do physical activities.  Any functional impairment 
in the cervical spine, however, already has been considered 
by the 10 and 20 percent ratings assigned under Diagnostic 
Code 5242 and the separate 10 percent rating assigned for the 
neurological impairment in the left upper extremity under 
Diagnostic Code 8515.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The Veteran is assigned a 10 percent rating for the cervical 
spine based on limitation of motion and a separate 10 percent 
rating for neurological impairment in the left upper 
extremity, effective July 2, 2003, and a 20 percent rating 
for limitation of motion in the cervical spine, effective 
September 25, 2007.  Other than these periods, the level of 
impairment in the cervical spine has been relatively stable 
throughout the appeals period, or at least has never been 
worse than the ratings assigned.  Therefore, any additional 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

To the extent that any further increase in disability rating 
for the cervical spine is denied; there is no doubt to be 
resolved; and an increased rating is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Erectile dysfunction

The RO granted service connection for erectile dysfunction 
associated with diabetes mellitus type II in September 2004 
assigning a 0 percent evaluation, effective August 11, 2004.  
The Veteran has contended that he is entitled to a 
compensable evaluation for his erectile dysfunction.  

His erectile dysfunction is rated by analogy under hyphenated 
Diagnostic Code 7599-7520. 38 C.F.R. § 4.115b.  This specific 
condition is not listed on the Rating Schedule, and the RO 
assigned Diagnostic Code 7599 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded by the numbers of the most closely 
related body part and "99." See 38 C.F.R. § 4.20.  The RO 
determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.115b, Diagnostic Code 7522 penis deformity, 
with loss of erectile power.

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350. 38 C.F.R. § 
4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met. 38 C.F.R. § 4.31.

An August 2004 general VA examination report notes that the 
Veteran was being treated for erectile dysfunction taking 
Viagra 5mg per day.  A September 2007 VA examination report 
also notes erectile dysfunction.  There were no penile 
deformities or testicular atrophy noted on physical 
examination.

The objective medical evidence reveals no abnormality of the 
external genitalia. Loss of erectile power, per se, does not 
constitute a deformed penis as contemplated in the schedule, 
as both loss of erectile power and penile deformity are 
listed as the prerequisites for a 20 percent evaluation under 
Diagnostic Code 7522.  Since these criteria are not met, a 
rating higher than 0 percent is not warranted for erectile 
dysfunction, as per 38 C.F.R. § 4.31.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 whether or not 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, there is no basis on 
which to assign a higher disability evaluation in that the 
Veteran manifests no separate and distinct symptoms of 
erectile dysfunction not contemplated in the currently 
assigned zero percent rating permitted under the Schedule.  
There is no evidence of voiding dysfunction (urine leakage), 
or removal of half or more of the penis. Objective medical 
findings do not reveal testis atrophy or removal. 38 C.F.R. § 
4.11(a), (b), Diagnostic Codes 7520, 7521, 7523, and 7524.  

The Veteran has been assigned special monthly compensation 
based on loss of use of a creative organ under 38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350(a)(1)(ii) (2008).  Therefore, this 
matter will not be addressed.

The level of impairment associated with erectile dysfunction 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for a 0 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The preponderance of the evidence is against the increased 
rating claim for erectile dysfunction; there is no doubt to 
be resolved; and an increased rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

An August 2004 VA examination report notes that the Veteran 
was a computer teacher since 1993 and was able to do 
activities of daily living and was 100 percent mobile.  A 
September 2007 VA examination report shows that the Veteran 
closed his business three years prior mostly because of his 
peripheral neuropathy.  He indicated that he was an 
instructor and had to do a lot of standing and walking.  As a 
result of the neuropathy, he could not stand constantly or 
walk for long periods of time.  He did a lot of computer 
repair jobs that involved fine motor activities with his 
hands.  He also could not write legibly because of tremors.  
This was happening despite medication given to him.  

While the Veteran is shown to have physical disabilities that 
affect his ability to work, mainly his tremors in the hands, 
these are not shown to be related to his service-connected 
diabetes mellitus type II, cervical spine, or erectile 
dysfunction disabilities.  A 2006 private biopsychosocial 
assessment shows the tremors came and went in his hands but 
seemed to be worse when he was anxious, angry, or fatigued.  
A September 2007 VA examination report notes that the tremors 
affecting the hands reportedly started in 2001 and progressed 
to affect the head and whole body.  He noticed that when he 
was fatigued, upset, or angry, the tremors were worse.  The 
September 2007 VA examination report noted that carpal tunnel 
syndrome in the hands associated with diabetes mellitus was 
asymptomatic.  A November 2007 VA examination report also 
noted that diabetic peripheral neuropathic pain was 
adequately controlled on medication.  As previously 
discussed, the cervical radiculopathy to the left upper 
extremity is considered mild.  A form filled out by the 
Veteran's previous employer notes that the Veteran last 
worked for them in training and technical support in 2002 and 
was terminated due to a reduction in force.  None of the 
evidence shows marked interference with employment due to the 
service-connected diabetes mellitus, cervical spine 
disability, or erectile dysfunction.  The evidence also does 
not show any frequent periods of hospitalization due to these 
service-connected disabilities. 

The Veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus type II is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the cervical spine, 
effective July 2, 2003 is denied.

Entitlement to a separate initial evaluation of 10 percent, 
but no higher, for cervical radiculopathy in the left upper 
extremity, effective July 2, 2003 to January 19, 2007 is 
granted, subject to the rules and payment of monetary 
benefits.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine with 
foraminal stenosis and radiculopathy, effective September 25, 
2007 is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for erectile dysfunction is denied.








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


